Citation Nr: 1451880	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-03 110	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent for peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder).


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to March 2001 and from September 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When the Veteran was released from his last period of active duty, his service connected peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder) was resumed at the 10 percent level effective May 18, 2006.  The RO's April 2007 rating decision denied an evaluation higher than 10 percent for this disability.  In December 2011, during the pendency of the current appeal, the RO increased the evaluation to 30 percent disabling effective May 18, 2006.  

In March 2014, the Board remanded this matter for the agency of original jurisdiction (AOJ) to consider the newly submitted medical evidence and issue a supplemental statement of the case (SSOC).  The matter is again before the Board after the RO issued a supplemental statement of the case (SSOC) in September 2014.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained duplicative and non-relevant documents with respect to this appeal.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder) has been manifested by persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal reflux, anemia, mild nausea, mild vomiting, and mild melena; symptoms are not productive of severe health impairment.



CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a rating greater than 30 percent  for peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder), have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In cases for increased rating claims, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2006 letter provided notice to the Veteran regarding the information and evidence needed to restart his VA compensation for benefits for his service connected peptic ulcer disease with gastroesophageal reflux disease (GERD).  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Moreover, in July 2011, the RO provided the Veteran with a personal hearing before a decision review officer (DRO).  At the hearing, the Veteran and his spouse presented testimony and medical evidence to show how the Veteran's ongoing symptoms met the criteria for higher level disabilities.  In any event, the Veteran's personal statements and hearing testimony demonstrate he has actual knowledge of what evidence is required for a higher evaluation.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).

Relevant to the duty to assist, the Veteran's VA examination reports and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations, to include those conducted in December 2006, August 2011, and November 2011, to determine the nature and severity of his disability.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  In January 2014, the Veteran submitted additional medical evidence in the form of a December 2013 blood test results.  This evidence was not accompanied by a waiver of the Veteran's right to initial RO consideration.  As a result, in March 2014, the Board remanded the current appeal for the AOJ to consider the new evidence and issue a SSOC.  In September 2014, after considering the new evidence, the AOJ issued a SSOC continuing the Veteran's 30 percent evaluation for his service connected peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder).  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.





II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Peptic Ulcer Disease, Hiatal Hernia with Gastroesphageal Reflux and Esophagitis (ulcer/hiatal hernia disorder)

The Veteran contends that he is entitled to a higher rating for peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder) due to his anemia.  The Veteran is currently rated as 30 percent disabled under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

A rating of 30 percent is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id. 

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2014).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

The evidence for consideration includes VA compensation examination reports and private treatment and complete blood count (CBC) laboratory records.

In September 2006, the Veteran presented for an annual physical exam with Dr. R. N.  The physician noted no tenderness, normal bowel sounds, no masses, no hernia and no organomegaly of the gastrointestinal system.  The Veteran followed up with Dr. R. P. for his GERD and IBS.  The Veteran complained of some dysphagia to solids, good tolerance to liquids, and no abdominal pain and no alteration in bowel movements or bleeding.  The Veteran's weight was recorded at 187 lbs.  In November 2006, Dr. R. P. performed an esophagogastroduodenoscopy which revealed a hiatal hernia in the esophagus, irregular Z line, normal stomach, and normal duodenum.  A December 2006 treatment report from Dr. R. N. reflects the Veteran's report of running five times a week, playing sports and working as a consultant for a defense contractor.  Dr. R. N. found the Veteran well developed, nourished and without any apparent distress.

In December 2006, the Veteran had a VA examination which reflected his complaints of recent worsening symptoms of some discomfort in the chest area occurring twice a week with no vomiting.  He reported stable weight and no history of upper gastrointestinal bleeding.  The examiner diagnosed the Veteran with peptic ulcer disease, hiatal hernia with gastroesophageal reflux and esophagitis.

In a January 2007 follow up with Dr. R. P. the Veteran reported having no heartburn, dysphagia or abdominal pain.  In a July 2007 follow up visit with Dr. R. P. the Veteran complained of having nausea, vomiting and diarrhea lasting for two weeks in June, having heartburn daily, having worse reflux since neck surgery three weeks ago, and having loose bowels intermittently.  In September 2007, Dr. R. P. performed an esophagogastroduodenoscopy.  The examination revealed a diminutive hiatal hernia in the esophagus and no evidence of diverticula, tumors, ulcers and angioectasia/AVM in the stomach and duodenum.  Mild gastritis was found in the antrum, a biopsy was taken, and showed urease levels were not detected.  The Veteran followed up with Dr. R. P. in December 2007 and reported that he has been asymptomatic with no heartburn or abdominal pain.

In July 2008, the Veteran made a follow up visit with Dr. R. P. and reported having reflux flare ups at night without dysphagia, odynophagia, alteration in bowel habit or bleeding.  In October 2008, the Veteran saw another doctor in Dr. R. P.'s practice group, Dr. R. A. P.  He reported several weeks of upper abdominal discomfort with a sensation of gas/bloating which was accompanied by diarrhea and alternating constipation.  Physical examination revealed an abdomen which was soft, without mass or any particular tenderness or peritoneal signs and normal bowel sounds.  The physician noted no hepatosplenomegaly, mass or tenderness, and no appreciation of ascites.  The Veteran was treated for a bacterial infection in the abdomen.  

In November 2008, the Veteran was treated by Dr. R. N. for complaints of neck, chest and back pain since starting his medical regimen for abdominal bacterial infection.  He reported symptoms were worse for three weeks but better in the past two to three days.  One week later in November 2008, the Veteran followed up with Dr. R. P. after completing his treatment regimen and reported his abdominal symptoms have totally resolved.  In December 2008, the Veteran made a follow up visit with Dr. R. N. and the physician noted that the Veteran's anemia was resolved with "MVI NO IRON."  The Veteran reported he traveled to Alaska regularly on business trips and that his running has been limited by neck pain.  Dr. R. N. noted the Veteran was well nourished and without apparent distress.

In March 2009, the Veteran saw Dr. R. P.  The Veteran reported that in December 2008 he had heartburn for two weeks but believed it to be diet related and was currently asymptomatic as long as he took his medication.  He also reported gaining weight in December 2008 but having lost 15 lbs. over the past three months by dieting.  

In October 2010, the Veteran had an esophagogastroduodenoscopy performed by Dr. R. P. which found a 1 cm hiatal hernia in the esophagus, irregular Z line, and no evidence of diverticula, tumors, ulcers, and angioectasia/AVM in the stomach or duodenum.  Also in October 2010, the Veteran saw Dr. R. N., who noted CBC results showed a change in hematocrit and white blood cells compared to previous results.  In November 2010, the Veteran saw Dr. A. H. for leukopenia and anemia.  An iron deficiency was noted with the etiology being the Veteran's regular blood donation.  A follow up visit report from Dr. A. H. in December 2010 showed the Veteran's anemia had resolved with ferrous fumarate treatment.

A February 2011 treatment visit report from Dr. R. N. notes that the Veteran's CBC is stable and improved.  In February 2011, the Veteran saw Dr. R. P. and complained of esophageal reflux characterized by a burning sensation in the retrosternal area.  A July 2011 treatment visit report from Dr. R. N. reflects the Veteran's complaint of neck and back problems, report of working as a government employee managing contract transition for a missile system, and report of traveling to Alaska occasionally, walking, and riding an exercise bike.  Dr. R. N. noted the Veteran was well nourished and without apparent distress.

In August 2011, the Veteran was seen for a VA hemic disorder examination.  The examiner noted that in "late 2009, his CBC showed a hemoglobin of 14.2 which is normal, hematocrit of 40.5", "a repeat CBC on 10/19/2010 showed a hemoglobin of 12.1 and a hematocrit of 36 evidence of mild anemia", and "[r]epeat studies, 01/31/2011 showed a hemoglobin of 14.2, hematocrit of 40."  The Veteran did not have fatigability, weakness, headaches, evidence of infections, shortness of breath, chest pain or syncope-related light headedness.  The examiner's diagnosis was "[v]ery minimal to mild anemia documented in 2010 which resolved in 01/2011 with iron therapy."

In November 2011, the Veteran's VA examination reflects his complaints of irritable bowel syndrome, gas pain, bloating and cramping.  He reported two flare ups per month.  The examiner noted the Veteran had persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal reflux four or more times a year, anemia, mild nausea twice a year, mild vomiting once a year, and mild melena once a year.   Laboratory tests performed in August 2011 showed hemoglobin 15.2 mg/dL and hematocrit 43.4 percent.  The Veteran reported he had to go home several days due to gastrointestinal bloating and abdominal distress as a result of his GERD.

The record evidence contains numerous reports of the Veteran's CBC results from June 2006 to December 2013.  The Board notes the reference range, as noted in the laboratory reports, for hemoglobin is 14.0-18.0 gm/dL and for hematocrit 42 - 52 percent.  These reports show fluctuating hemoglobin levels with the highest being 15.5 gm/dL in June 2009, the lowest of 11.9 gm/dL in December 2013, with most reading between 14.0 and 15.0 gm/dL.  The range for the Veteran's hematocrit percentages was from a low of 36 percent in October 2010 to a high of 45.3 percent in June 2006, with most readings around the 41 percent level. 

C. Analysis 

The Veteran is not entitled to a rating higher than 30 percent as the evidence of records does not demonstrate that he has material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In March 2009 the Veteran reported losing 15 lbs. over the preceding three months by dieting.  The Board notes that his weight loss was from voluntary dieting and is less than 10 percent of the Veteran's baseline weight of 187 lbs.  The Veteran's CBC results occasionally revealed hemoglobin and hematocrit levels below the reference ranges and the August 2008 VA examiner found the Veteran had very minimal to mild anemia.  The November 2011 VA examiner found the Veteran suffered from mild melena once a year.  However, there has been no medical finding of moderate anemia.  

Furthermore, the Veteran's symptoms did not produce severe impairment of health. The Veteran's complaints of occasional dysphagia, abdominal pain, chest discomfort, heartburn, and diarrhea do not rise to the level of severe impairment of health.  The medical evidence of record shows that the Veteran suffers from mild health impairments as supported by the November 2011 VA examiner findings of mild nausea, mild vomiting, and mild melena.  Moreover, the Veteran's private physician found him to be well nourished and without apparent distress over the course of the appeal period.  In addition, the Veteran's reported activities of daily living included engaging in playing sports, running multiple times a week, riding an exercise bike, managing a government contract transition and regularly making business trips to Alaska.  See Private medical treatment records from December 2006, December 2008, and July 2011.  Thus, the Board finds the Veteran's symptoms did not produce severe impairment of health and the Veteran's symptomology does not meet the 60 percent rating criteria.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation.  However, the Board finds that the most appropriate rating criteria is Diagnostic Code 7346, as the Veteran's symptoms more closely approximate that rating criteria.

The Board has considered whether staged ratings under Fenderson, 12 Vet. App. 119 (1999), are appropriate for the Veteran's service-connected peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder); however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

D.  Other Considerations

The above noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran suffers from symptoms of stomach pain, vomiting, and anemia.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Here, the record evidence shows the Veteran has maintained full time employment working for a government contractor and further consideration of a TDIU claim is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation greater than 30 percent for peptic ulcer disease, hiatal hernia with gastroesphageal reflux and esophagitis (ulcer/hiatal hernia disorder),  is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


